                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      LUFKIN DIVISION

TOMMY E. HARRIS,                                        §
    Plaintiff                                           §
                                                        §                         No. 9:17-CV-00141
v.                                                      §
                                                        §
                                                        §
COMMISSIONER OF THE SOCIAL                              §
SECURITY ADMINISTRATION,                                §
    Defendant                                           §

                    ORDER OVERRULING OBJECTIONS AND ADOPTING
                           REPORT AND RECOMMENDATION

         The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to his application for disability-based benefits. This matter

has been referred to the Honorable Keith Giblin, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

submitted a report recommending that the decision of the Commissioner be affirmed. The court

has considered the report and recommendation filed on September 11, 2018 (Doc. No. 18) and the

Plaintiff’s objections. (Doc. No. 20.) The court has conducted a de novo review of the objections

in relation to the pleadings and the applicable law. See Fed. R. Civ. P. 72(b). After careful

consideration, the court concludes that the Plaintiff’s objections are without merit. 1 The court

concludes that the magistrate judge correctly identified and discussed the points of error argued by

plaintiff and analyzed those points correctly. The magistrate judge properly examined the entire


1. The Plaintiff’s objections to the Report and Recommendation are liberally construed to assert that substantial
evidence does not support the ALJ’s decision. Plaintiff attaches additional new medical records to support his
position that he is disabled. The ALJ and Magistrate Judge applied the correct standard in assessing Harris’
impairments and ability to perform work related activities. The ALJ sets out the proper legal standard of disability
under the Act in his decision and the agency’s five step sequential evaluation process for evaluating disability under
the Act. Substantial evidence supports the ALJ’s decision and the additional evidence is cumulative, not likely to
change the outcome of the case, and Plaintiff failed to show good cause for not presenting the medical evidence
earlier. The new evidence does not warrant a remand.
record to determine that substantial evidence supports the administrative law judge’s determination

decision and the Commissioner’s denial of benefits.

       Accordingly, all of the Plaintiffs objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

              So ORDERED and SIGNED January 31, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
